







Exhibit 10.22


nicolasquilleofferlet_image1.jpg [nicolasquilleofferlet_image1.jpg]
March 14, 2018


Nicolas Quillé
3249 NE Thompson Street
Portland, OR 97212


Re: Offer Letter – Chief Winemaking & Operations Officer


Dear Nicolas,


I am delighted to offer you a Chief Winemaking & Operations Officer position
with Crimson Wine Group (the “Company” or “Crimson Wine Group”). This letter
sets forth the terms of the offer, which, if you accept, will govern your
employment. You will report to me, Patrick DeLong, President and Chief Executive
Officer. Your employment is scheduled to start on April 30, 2018.


This offer of employment is contingent on the successful completion of a
background check, medical evaluation and drug test by the Company’s medical
provider. This background check, medical evaluation and drug test will be the
financial responsibility of the Company.


Your compensation will be $255,000 annually, payable bi-weekly every other
Friday. You will be eligible for a 40% bonus target of your annual base salary
in an amount to be determined by the Company in its discretion. The amount of
any annual bonus paid by the Company will be based upon the company performance
and your performance, as determined by the Company, against mutually agreed upon
goals between you and me. Starting in calendar year 2020, there will be an
opportunity to increase the bonus opportunity, subject to meeting certain
special Key Performance Indicators (KPI’s) to be determined at the end of 2019.
In addition, you will receive a car allowance benefit of $1,400 on a monthly
basis. The Company will also draft a Separation Agreement to standard terms for
such agreements and prior to the commencement of your employment, execute such
agreement.


The home office for this position is the Crimson Wine Group headquarters located
in Napa, California. You will be required to work a minimum of two weeks per
month in this office. During critical times of the year, it could be up to three
weeks per month.


The position of Chief Winemaking & Operations Officer is classified as exempt -
one who works in a professional or managerial category.  Exempt employees are
not eligible for overtime compensation under the Federal Fair Labor Standards
Act (FLSA) or State law.


You will be eligible for medical, dental and vision benefits effective May 1,
2018. You will accrue a total of four weeks paid vacation and be eligible for
paid time off for Company holidays consistent with the Company’s policies and
procedures in effect at the time of your start date. These benefits may







--------------------------------------------------------------------------------









be amended or modified by the Company at any time with or without notice at the
Company’s discretion. A list of current Company Benefits is attached for your
reference.
During your first 90-days of your employment with the Company I will consider
your employment to be on an introductory or probationary basis for performance
review purposes only. During that 90-day period, you will be expected to become
familiar with Company policies and procedures, your job duties and
responsibilities. I encourage you to ask questions during this time as you learn
about the Company. At the completion of this 90-days period, I will give you
verbal or written feedback on your performance. Should your performance during
the 90-day period not meet with the expectations set forth by me, your
employment may be terminated. After that 90-day period if you remain an employee
of the Company your performance will be reviewed annually at the end of each
calendar year you remain employed with the Company. Your successful completion
of the 90-day period does not change the “at-will” status of your employment.


Your employment relationship will be terminable “at will,” which means that
either you or the Company may terminate your employment at any time and for any
reason or for no reason with or without notice. By signing and returning this
letter to the Company you acknowledge and agree that your employment is at-will.
In the event a dispute does arise, this letter, including the validity,
interpretation, construction and performance of this letter, shall be governed
by and construed in accordance with the substantive laws of the State of
California. Jurisdiction for resolution of any disputes shall be solely in
California.


Upon your acceptance, this letter will contain the entire agreement and
understanding between you and the Company and supersedes any prior or
contemporaneous agreements, understandings, communications, offers,
representations, warranties, or commitments by or on behalf of the Company (oral
or written). The terms of your employment may in the future be amended, but only
in writing which is signed by both you and, on behalf of the Company, by a duly
authorized officer.


If these terms are agreeable to you, please sign and date the letter in the
appropriate space at the bottom and return it to Human Resources by March 16,
2018. If you have any questions please feel free to give me a call or our
Director of Human Resources, Tracy Leisek at (707) 260-0540.


I am delighted to have you join the Executive team at Crimson Wine Group.


Sincerely,


/s/ Patrick DeLong
 
Patrick DeLong
 
President Chief Executive Officer
 



Agreed and Accepted:


/s/ Nicolas M.E. Quillé
Date:
March 15, 2018
 
Nicolas M.E. Quillé
 
 
 
















--------------------------------------------------------------------------------









nicolasquilleofferlet_image1.jpg [nicolasquilleofferlet_image1.jpg]


Termination and Severance Agreement
In the event your employment is terminated by the Company for Cause or by you
for any reason, the Company shall pay to you (a) your accrued but unpaid Base
Salary and PTO through the date of termination, (b) accrued benefits under the
terms of any applicable benefit plans, and (c) reimbursement of any business
expenses properly incurred by you and submitted for reimbursement in accordance
with the Company’s policies and procedures for such reimbursement prior to the
date of such termination (collectively the “Accrued Amounts”). The Company shall
pay the Accrued Amounts to you as soon as practicable following the date of
termination pursuant to state law. Except for the Accrued Amounts, you shall not
be entitled to any other compensation and benefits following such termination of
your employment, and you shall not be entitled to and the Company shall not be
obligated to pay to you any severance amounts.
In the event your employment is terminated by the Company without Cause, or your
termination is deemed by you to have been “Constructively Discharged”: (i) a
reduction in salary or bonus target; (ii) a reduction in title, (iii) report to
someone other than the CEO; (iv) a material reduction in responsibilities, and
you sign a customary release in favor of the Company, the Company shall pay you
as severance, an amount (the “Severance”) equal to twelve (12) months of your
Base Salary in effect at the time of termination and the estimated company bonus
at such time. In addition, the company will make available Cobra benefits of 18
months, subject to legal limitations at the time, and will include reimbursement
of up to 3 months of the Cobra cost. The Severance shall be paid to you in equal
installments on the Company’s regularly scheduled payroll dates beginning after
the date of termination and your execution of a release agreement, and ending
once the Severance is paid in full.
For purposes of this Agreement “Cause” to terminate your employment shall occur
if the Company reasonably determines after due inquiry that any one or more of
the following has occurred: (i) your conviction of, or plea of guilty or nolo
contendere to, a felony; or (ii) your material breach of this Agreement or
material breach of any fiduciary duty you have to the Company which shall have
continued for a period of ten (10) days after written notice to you specifying
such breach in reasonable detail; or (iii) your willful misconduct that is
materially injurious to the Company; or (iv) your habitual drug or alcohol use
which materially impairs your ability to perform your duties for the Company; or
(v) your engaging in fraud, embezzlement or any other illegal conduct with
respect to the Company or any of its affiliates; or (vi) habitual neglect of, or
deliberate or intentional refusal, or habitual failure to discharge your duties,
responsibilities or obligations consistent with your position as Chief
Winemaking & Operations Officer or to follow the Company's policies or
procedures which is not cured, if curable, within ten (10) days following the
Company’s written notice to you of such behavior.
Your services under this Agreement shall also terminate upon your death or
disability rendering you unable to perform your duties under this Agreement for
90 consecutive days in any 12-month period. Termination for death or disability
shall be deemed a termination for Cause. In the event of your death, the Company
shall pay the Accrued Amounts to your estate.
Signature:
/s/ Nicolas M.E. Quillé
Date:
March 15, 2018
 
 
Nicolas M.E. Quillé
 
 
 










